Citation Nr: 0334878	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1949 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2002, the appellant testified at a hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  A chronic back disability was not present in service or 
for many years afterward and is not etiologically related to 
service.  


CONCLUSION OF LAW

Entitlement to service connection for a back disability is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated March 12 & 30, 2001.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, all indicated development to obtain available 
service medical records has been accomplished.  Extensive VA 
and private medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  In fact, 
the appellant has several times stated that all relevant 
evidence was already contained in the claims file and that he 
had no additional evidence to submit.  Although the veteran 
has not been afforded a VA examination for the purpose of 
determining the etiology of his current back disability, the 
extensive medical evidence of record is adequate to decide 
the claim and there is no reasonable possibility that the 
results of a VA examination would substantiate the claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in the RO's letter of March 30, 
2001, providing the notice required under the VCAA and 
informing the veteran of the information he should submit to 
support his claim, the RO stated that it would decide the 
claim based on the evidence of record if the veteran did not 
respond by May 30, 2001, and that if additional evidence were 
received subsequent to March 30, 2002, the veteran might not 
be entitled to benefits for the period prior to the receipt 
of the evidence.  Although the time limit for the submission 
of additional evidence and information was consistent with a 
VA regulation then in effect, the United States Court of 
Appeals for the Federal Circuit has invalidated the VA 
regulation to the extent that it authorized VA to deny a 
claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  

Although the veteran was not properly informed of the time 
limit for the submission of additional evidence and 
information, the record reflects that the case was not 
forwarded to the Board until more than two years after the 
RO's letter.  Moreover, the record reflects that the 
appellant responded to the March 30, 2001, letter by stating 
that he had no additional evidence to submit in support of 
his claim; he has repeated this assertion several times, 
including at the hearing held in September 2002.  Finally, in 
the written argument submitted by the representative in 
November 2003, subsequent to the Federal Circuit's decision, 
the representative did not identify any additional evidence 
or information which could be obtained to substantiate the 
claim and did not request additional time for the purpose of 
submitting additional evidence or information.  In fact, the 
representative repeated the appellant's assertions that the 
record in this case has been fully developed and is complete.  
Therefore, in the Board's opinion, the veteran has not been 
prejudiced as a result of the RO's failure in its March 2001 
letter to properly inform him of the one-year period for 
response.  Accordingly, the Board will address the merits of 
the claim.  

II.  Factual Background

The appellant contends that he injured his back while lifting 
a heavy object in the Summer of 1953, and that he was told by 
military physicians that he had sustained compression 
fractures of one or more of the lumbar vertebrae.  He was 
kept in his quarters for some time after this injury and 
permanently placed on a restricted, light-duty status; but he 
never went on Sick Call or was placed in a medical status on 
his unit's Morning Reports.  

Most of the service medical records have been lost, and they 
may have been destroyed in a fire at the National Personnel 
Records Center in 1973.  The appellant has been informed of 
this fact and of the RO's extensive attempts to find the 
missing records and to develop alternative sources of 
information.  However, the record does reflect the report of 
the appellant's separation medical examination dated in May 
1955, in which the spine was clinically evaluated as normal; 
and no findings or diagnoses indicative a back disability 
were reported on this examination.  The appellant has 
contended that this examination was superficial and 
inaccurate, but the examination report appears to be complete 
and comprehensive.  

A search by the service department of the relevant records 
from the Surgeon General's Office produced no information for 
the appellant's unit for 1953, and a search of his unit's 
Morning Reports during the Summer of 1953 produced no entries 
or remarks pertaining to the appellant.  

In September 1971, the appellant saw a private physician for 
complaints of severe pain in the right hip and right leg, 
accompanied by some pain in the low back.  X-ray studies of 
the appellant's lumbar spine in September 1971 disclosed no 
evidence of fractures or dislocations; the intervertebral 
spaces were normal; and there was no evidence of 
spondylolysis, spondylolisthesis, or soft tissue 
abnormalities.  

The appellant was seen by R. Knight, M.D., a private 
orthopedic surgeon, beginning in October 1971, for complaints 
of low back and right leg pains with a sudden onset six weeks 
previously while he was lifting a cabinet at work.  He 
specifically told Dr. Knight that he had gone through 
military service without any problem regarding his health.  
He also reported having some back pain, but no leg pain, 
several years previously, which had responded to conservative 
treatment.  It was reported at this time that the appellant 
had a bulging lumbar disc at L4-5 which was causing right 
sciatica.  

Degenerative disc disease of the lumbar spine, together with 
arthritis of the lumbar spine, was reported by a private 
chiropractor who treated the appellant beginning in May 1972.  

In January 1994, the appellant was admitted to a VA hospital 
complaining of acute low back pain for three days.  He 
reported that he had experienced the sudden onset of similar 
symptoms in November 1993, when he turned his upper body to 
sneeze.  X-ray studies at this time revealed compression 
fractures at T12 and at L1-2 which were attributed to severe 
osteoporosis.  Subsequent VA medical records dating up to 
2001 reflect ongoing treatments for osteoporosis, arthritis, 
and degenerative disc disease.  On a pension application 
filed in February 1996, the appellant reported suffering from 
spine trouble since February 1994.  

In a certified statement received in November 2001, the 
appellant's wife recounted that the appellant had injured his 
back in service during the Summer of 1953.  She recalled that 
he was treated at the post dispensary and stayed home in 
order to be near her for the birth of their child; and she 
stated that the appellant never fully recovered from this 
back injury in service.  

The appellant explained his contentions in detail at the 
hearing held in September 2002.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

It is unfortunate that most of the service medical records 
are unavailable, but the Board does not dispute that the 
appellant injured his back in 1953 as he has described.  
However, this injury is not shown to have resulted in a 
chronic back disability, as is indicated by the normal 
clinical evaluation reported in May 1955 and by the normal 
lumbar X-ray films taken as late as September 1971.  The 
appellant's recollection of being told in 1953 that he had 
compression fractures of the lumbar vertebrae appears to be 
mistaken, since no evidence of vertebral fractures or 
dislocations was seen on the September 1971 X-ray studies of 
the lumbar spine.  The intervertebral spaces were likewise 
normal at that time.  

The appellant's current degenerative lumbar disc disease was 
first diagnosed no earlier than October 1971, many years 
after service; and his current multiple compression fractures 
of the thoracic and lumbar spines have been attributed to 
severe osteoporosis which is also of postservice origin.  
Likewise, there is no clinical evidence of spinal arthritis 
in service or within one year afterward.  Thus, a factual 
basis warranting service connection for a back disability is 
not presented by the evidence of record.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of his claim; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Accordingly, this appeal will be denied.  


ORDER

Service connection for a back disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



